20TH JUDICIAL DISTRICT


                                                                                       PH: 254-697-7010
ANGELA RALSTON, CSR                                                                   FAX: 254-697-7012
   Official Court Reporter
                                                                                  I 02 S. FANNIN • SUITE 4
JUDY KOPRIVA
                                       JOHN W. YOUNGBLOOD                     MILAM COUNTY COURTHOUSE
Court Coordinator                            District Judge                      CAMERON, TEXAS 76520


                                           January 15, 2015

     Mr. Jeffrey D. Kyle, Clerk
     Third District of Texas
     Court of Appeals
     Post Office Box 1254 7
     Capitol Station
     Austin, Texas 78711

                 Re:          COA No. 03-14-00704-CV

                              Cause No. CV36,279; 2004 Dodge Ram 1500 TX LP #CPL1988; 2000
                              Buick TX LP #CV1N817 v. The State of Texas

      Dear Mr. Kyle:

             Please be advised that I have received a letter from Mr. Ross Watson in the above
      case regarding an Affidavit of Indigency regarding his client.

             My letter is to advise the Court that Mr. Watson communicated to me via email on
      November 20, 2014 stating: "We are not requesting a reporter's record because it is
      unnecessary under 166a, and would only duplicate costs (which could result in penalty
      against me, or my client)." Due to this communication from Mr. Watson, a Reporter's
      Record will not be filed in the above case.

             If you have any questions, please feel free to contact me via email or the telephone
      number listed above.

                                          Sincerely,



                                          Angela Ralston, CSR

      Cc:        W.W. Torrey, Esq.
                 Ross Watson, Esq.